DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Castranova (US 9,497,940) in view of Messana et al. (US 2020/0107524), hereinfafter Messana, Reier (DE 3,301,059), Holms (US 7,243,613), Hanh (US 2014/0238309), and Takasugi (US 5,117,777). 
	Regarding claim 1, Castranova teaches of (Fig. 21) a test device for noninvasive testing of fish preference (Abstract, testing and researching aquatic species), comprising:
a water circulating system (¶103, researcher starts the water supply to each compartment so that fresh water can constantly circulate); and
a test water tank (tank 400);
the test water tank is a container with an opening in top of the test water tank (tank 400 is a container with an opening at the top);
test areas (compartments 401) with equal sizes are formed through partition plates (sub-compartment 404) (equal sizes are formed through the partition plates 404);
a water inlet (apertures 410) is formed in a wall (lid 409) of the water tank (400) where each test area (401) is located (Fig. 20, ¶0091, each compartment 401 has a lid 409 with apertures such that when the lid 409 is fully covering the compartment 401, an aperture 410 will be above each sub-compartment 403. The apertures 410 can serve as feeding holes or as an entrance for introducing water into the compartments 401); 
water flow buffering plates (protrusions 412) are arranged corresponding to the water inlets (arranged to be at the corners of the sub-compartments 403 such that they are not interfering with the water inlets 410);
the water inlets (410) of the test areas (401) are connected to inlet water of the water circulating system after being connected in parallel through water pipes (water source 307) (Fig. 29A, water inlets 410 can be connected to the inlet water of the water circulating system after being connected in parallel through the water pipes 307 and the tubes);
another end of the water circulating system is connected to a water outlet (Fig. 26, ¶0088, water circulating system in the compartments 401 ends in a downspout 408 to empty water from the compartments to a drainage system);
the water circulating system comprises a circulating pump (Fig. 16, pump 303).
Castranova does not appear to teach of a camera device; 
a fish transporting barrel;
wherein:
the fish transporting barrel is a water barrel with an openable bottom, the bottom of the fish transporting barrel is connected to a traction device, and the central area of the test water tank is arranged as a closed adaptation area through partition plates;
a diameter of the adaptation area is greater than a diameter of the fish transporting barrel;
a water outlet is formed in the bottom of the adaptation area;
fish passages are formed in positions, close to the bottom of the partition plate, of the adaptation area;
test areas with equal sizes are formed around the adaptation area through partition plates;
fish passages are formed in the bottoms of the partition plates of the test areas;
the camera device is arranged at an upper part of the test water tank; and
the water circulating system comprises a filtering system. 
Messana is in the field of fish monitoring and teaches of a camera device (Fig. 1, ¶0053, imaging system 129 can be a camera system); and the camera device (129) is arranged at an upper part of the test water tank (structure 102) (arranged at the upper part of the test water tank 102). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castranova to incorporate the teachings of Messana of a camera device and the camera device is arranged at an upper part of the test water tank in order to have a wide field of view to monitor the fishes in the tank. 
Reier is in the field of aquatic apparatuses and teaches of (Fig. 3a) a fish transporting barrel (insert 100);
wherein:
the fish transporting barrel (100) is a water barrel with an openable bottom (¶0047, insert 100 has no bottom), the bottom of the fish transporting barrel is connected to a traction device (Fig. 5, bottom of the fish transporting barrel 100 is connected to a traction device 13 at the top of the barrel), the test water tank (Fig. 6, tank with water level 5) is a container with an opening in top (has an opening at the top), and the central area of the test water tank is arranged as a closed adaptation area (fish bag 18) (the insert 100 with the adaptation area 18 can be placed in the central area of the test water tank),
a diameter of the adaptation area (18) is greater than a diameter of the fish transporting barrel (Fig. 3b, ¶0052, adaptation area 18 has a greater diameter than the fish transporting barrel 100 such that it is held on the barrel via the rubber ring 22);
a water outlet is formed in the bottom of the adaptation area (¶0050, a water outlet can be formed in the bottom of the adaptation area 18 by using the nail pin 19 to pierce the adaptation area 18);
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castranova to incorporate the teachings of Reier of a fish transporting barrel and an adaptation area as described above in order to acclimatize the fish to its new environment and prevent the fish stress as motivated in Reier in para. 0012. 
Examiner notes that since Castranova teaches that test areas with equal sizes are formed through partition plates, test areas with equal sizes can be formed around the adaptation area through the partition plates in Castranova once the barrel is placed into the water tank of Castranova. 
Holms is in the field of aquatic apparatuses and teaches of (Fig. 7A) the central area of the test water tank (aquarium apparatus 10) is arranged as a closed adaptation area (container 18) through partition plates (Col. 3 lines 44-52, a non-transparent screen 42 is inserted into slot 44 formed by first and second clear primary walls 24 and 34) (closed adaptation area 18 is in the central area of the test water tank 10 and is arranged as a closed adaptation area through partition plates 42). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castranova to incorporate the teachings of Holms of the central area of the test water tank is arranged as a closed adaptation area through partition plates in order to divide a group of fishes for reasons such as avoiding aggressive behavior as motivated by Holms in Col. 1 lines 14-40 or to treat different groups of fishes differently. 
Hanh is in the field of animal housing and teaches of (Fig. 1) passages (passageway 32) are formed in positions, close to the bottom of the partition plate (passageway is close to the bottom of the interior wall 31), of the adaptation area (compartment 45B); and passages (32) are formed in the partition plates (interior wall 31 is also a partition wall for the test area 45A) of the test areas (compartment 45A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castranova to incorporate the teachings of Hanh to have fish passages formed in positions, close to the bottom of the partition plate, of the adaptation area and fish passages are formed in the partition plates of the test areas in order to allow the fish to move from the adaptation area to the test areas and around the test areas freely while also sufficiently dividing up the different areas.
Castranova as modified by Hanh discloses the claimed invention except for the passage to be at the bottom of the partition plates of the test areas. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the passageway from the top side to the bottom side in order to direct animals to move through the bottom of the partition plates and preventing them from climbing the partition plates, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Takasugi is in the field of aquatic apparatuses and teaches of the water circulating system comprises a filtering system (Fig. 6, numeral 18 denotes a purifier disposed at the rear of the cooling chamber 10 to suck and filter the water in the water tank 9 by a pump 19 and return the water through a pipe 20 into the water tank 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castranova to incorporate the teachings of Takasugi of the water circulating system comprising a filtering system in order to keep the water clean for the fishes to live in. 

Regarding claim 2, Castranova as modified teaches of the invention in claim 1, and teaches of wherein the traction device is a pull rope or a pull rod (traction device 13 incorporated from Reier is a pull rope in which when pulled up, it would cause the device to be lifted).

	Regarding claim 5, Castranova as modified teaches of the invention in claim 1, and wherein the partition plates are light tight partition plates (¶0087, partition plates 404 can be constructed of plastic, metal, and wood, which are light tight and does not allow light through).

	Regarding claim 6, Castranova as modified teaches of the invention in claim 1, and wherein (Fig. 3b) a handle is arranged on the fish transporting barrel (the barrel can be held at the top by holding onto the floating bodies 4 or by just holding the barrel from the top). 

	Regarding claim 9, Castranova as modified teaches of a method for noninvasive testing of fish preference in detection of light preference, substrate preference, or the influence of water flow velocity of fish utilizing the test device of claim 1 (test device as cited in the rejection of claim 1 above), the method comprising:
filling the test water tank with water (Fig. 36, 502 cites that tank 400 is filled with water);
providing one or more fish in the water tank (Fig. 36, step 506 the researcher places the fish into the tank); and
observing and recording positions of the one or more fish in the water tank utilizing the camera device (camera device incorporated from Messana can be used to observe and record positions of the one or more fish in the water tank).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Castranova (US 9,497,940) as modified by Messana et al. (US 2020/0107524), hereinfafter Messana, Reier (DE 3,301,059), Holms (US 7,243,613), Hanh (US 2014/0238309), and Takasugi (US 5,117,777), as applied to claim 1 above, and further in view of Ben-Tovim et al. (WO 2013/108251), hereinafter Ben-Tovim.
	Regarding claim 3, Castranova as modified teaches of the invention in claim 1 but does not appear to teach of further comprising a retractable grille.
Ben-Tovim teaches of further comprising a retractable grille (Figs. 1a and 1b., p. 11 lines 8-12, piston head 104 is retractable from a bottom position to a top position and may be made of a porous material traversable by water, or may be a net-structure composed by crossing members wherein the crossing members may be rigid (e.g. metal rods, plastic rods, etc.)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castranova to incorporate the teachings of Ben-Tovim of further comprising a retractable grille in order to guide fise from a reservoir to a desired destination as motivated by Ben-Tovim in the abstract. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Castranova (US 9,497,940) as modified by Messana et al. (US 2020/0107524), hereinfafter Messana, Reier (DE 3,301,059), Holms (US 7,243,613), Hanh (US 2014/0238309), and Takasugi (US 5,117,777), as applied to claim 1 above, and further in view of Eineren et al. (US 2015/0302241), hereinafter Eineren.
Regarding claim 4, Castranova as modified teaches of the invention in claim 1, but does not appear to teach of wherein the camera device is an infrared camera device.
Eineren is in the field of animal monitoring and teaches wherein the camera device is an infrared camera device (¶0017, the camera can be an infrared camera). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castranova to incorporate the teachings of Eineren to wherein the camera device is an infrared camera device in order to use a camera that would provide a clear contrast between the fish and water and see the internal temperature of the fishes. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Castranova (US 9,497,940) as modified by Messana et al. (US 2020/0107524), hereinfafter Messana, Reier (DE 3,301,059), Holms (US 7,243,613), Hanh (US 2014/0238309), and Takasugi (US 5,117,777), as applied to claim 1 above, and further in view of Sceusa (US 5,693,220).
Regarding claim 7, Castranova as modified teaches of the invention in claim 1, but does not appear to teach of wherein substrate layers are paved at the bottoms of the test areas. 
Sceusa is in the field of aquariums and teaches of wherein (Fig. 1) substrate layers (filter media in the trays 21, 23, and 25) are paved at the bottoms of the test areas (trays 21, 23, and 25) (Col. 5 lines 14-33, each tray includes a filter media at the bottom and the filter media of each tray is of a different size or grade from the filter media of the other trays).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castranova to incorporate the teachings of Sceusa of wherein substrate layers are paved at the bottoms of the test areas in order to test what substrate layer the fishes prefer. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Castranova (US 9,497,940) as modified by Messana et al. (US 2020/0107524), hereinfafter Messana, Reier (DE 3,301,059), Holms (US 7,243,613), Hanh (US 2014/0238309), and Takasugi (US 5,117,777), as applied to claim 1 above, and further in view of Ward (US 2020/0138205).
	Regarding claim 8, Castranova as modified teaches of the invention in claim 1, but does not appear to teach of wherein light sources are arranged in the test areas. 	
	Ward is in the field of animal housing and teaches wherein (Fig. 7) light sources (plurality of light fixtures 78) are arranged in the test areas (display cabinets 10) (plurality of light fixtures 78 are over the test areas 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Castranova to incorporate the teachings of Ward of wherein light sources are arranged in the test areas in order to provide different lighting for the fishes and the fishes can move to the ones they prefer. 

Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
	
	Applicant argues that the protrusions 412 in Castranova does not construe as the water flow buffering plates in the present invention. The Examiner respectfully disagrees. 
	The claim does not cite of the beneficial effects that is associated with the Applicant’s water flow buffering plates but rather, in general, claims water flow buffering plates, which can be any plate that lessens or impedes the flow of water. Protrusions 412 corresponds to the corners of the water inlets 410 and since the protrusions 412 are submerged in the water, it would inherently buffer the flow of water in the compartments such as lessening the flow of water around the corners. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647